       Case: 3:11-cr-00142-bbc Document #: 60 Filed: 09/10/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

UNITED STATES OF AMERICA,
                                                                 ORDER
                            Plaintiff,
                                                                11-cr-142-bbc
              v.

CHERYL A. McNAMEE,

                            Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Defendant Cheryl A. McNamee was found guilty of wilfully making and subscribing

a false income tax return, in violation of 26 U.S.C. § 7206(1), sentenced to a term of 24

months in the custody of the Bureau of Prisons, and ordered to make restitution of

$595,473.42. She later filed a motion to vacate her sentence under 28 U.S.C. § 2255; it was

denied on February 28, 2013. Dkt. #42.

       In April 2020, defendant asked the court for a suspension of her required restitution

payments during the pandemic, dkt. #55, and was told in a letter dated April 24, 2020 that

her request would not be considered unless she could demonstrate that she had no means

of support at the time or only limited means, no savings, no assets such as real estate, real

property that she might be occupying free of charge, automobiles, boats, jewelry, antiques,

stocks, bonds or any other instrument of credit time and no likelihood of obtaining any

assets and that she had not received support from any person in the preceding three years.



                                             1
        Case: 3:11-cr-00142-bbc Document #: 60 Filed: 09/10/21 Page 2 of 2




Dkt. #57. Defendant did not file a response to the court’s letter.

       On August 31, 2021, defendant moved for reconsideration of the question of her

eligibility for a suspension of her required restitution. She supported it with a a letter and

two completed forms that contain specific allegations about her and her husband’s financial

status. Dkt. #59. Accordingly, I will set a briefing schedule on the matter.



                                          ORDER

       IT IS ORDERED that defendant may have until October 1, 2021, in which to add

any further financial information to her request for a suspension of restitution; the

government may have until October 21, 2021 in which to respond; and defendant may have

until November 1, in which to reply.

       Entered this 10th day of September, 2021.

                                           BY THE COURT:


                                           /s/
                                           __________________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              2
